Title: To Thomas Jefferson from Thomas Mendenhall, 21 January 1801
From: Mendenhall, Thomas
To: Jefferson, Thomas



Sir
Wednesday Morning Jany 21st 1801

after I had the pleasure of seeing you last evening I reproached Myself severely, for having omited to offer my servises in case you had any Commands to Wilmington or Philadelphia; more especialy, when it occured to me, that you had enquired “whether I was going on to the City,” I was Astonished at my own Stupidity and remisness, & determined, that in some Measure to Atone for this dereliction of politeness, that I would stay till Tomorrow Morning and inform You thereof as early as posible, Assuring You sir at the same time, that if you have any Commands for Wilmington, Philadelphia, or elsewhere, I will with pleasure wait on You this evening to receive them and deliver them with my own hand—
& beleve me Sir, Sincerely & respectfully your real friend & obedient Servant

Thomas Mendenhall

 